Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Regarding claims 4 and 8, all instances of “generating a final model” should be amended to recite “generating the final model” as claims 1 and 5 which claims 4 and 8 respectfully depend upon introduce the term “a final model.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 5:
“a pre-processing unit configured to analyze …”
“a document reading unit configured to assign …”
“a mapping unit configured to identify …”
“a conversion unit configured to generate …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
“a pre-processing unit configured to analyze …”
“a document reading unit configured to assign …”
“a mapping unit configured to identify …”
“a conversion unit configured to generate …”
The specification is devoid of adequate structure and algorithm for performing each of the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the analysis, assigning, identifying, or generating. The use of these terms are not adequate structure for performing the functions because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, each term can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. For the sake of compact prosecution each of the above identified units are interpreted as being performed by a computer.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions of analysis, assigning, identifying, or generating. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 4 are drawn to a method for converting a clinical practice guideline to a model, which is within the four statutory categories (i.e., a process). Claims 5 - 8 are drawn to a system for converting a clinical practice guideline to a model, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 5 includes limitations that recite at least one abstract idea.  Specifically, independent claim 5 recites: 
5. A system of converting a clinical practice guideline into a computer-interpretable model comprising: 
a pre-processing unit configured to analyze clinical practice guideline and extract a plurality of sentences by analyzing; 
a document reading unit configured to assign at least one tag of a recommendation tag and a non-recommendation tag to each of the plurality of sentences, filter out a sentence to which the non-recommendation tag is assigned among the plurality of sentences, and extract a sentence to which the recommendation tag is assigned; 
a mapping unit configured to identify whether a phrase of a first element and a phrase of a second element exist in the sentence to which the recommendation tag is assigned based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element; and 
a conversion unit configured to generate a final model by converting the phrase of the first element and the phrase of the second element into a format corresponding to a specific model.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because analyzing a guideline by extracting a plurality of sentences, assigning a recommendation or non-recommendation tag to each of the sentences, filtering out the non-recommendation tagged sentences, extracting a sentence with a recommendation tag, identifying if a phrase of a first element and a phrase of a second element in the recommended tagged sentence exists based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element, and generate a final model by converting the phrases into a format corresponding to a specific model is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a computer).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 5 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 5, because the only difference between Claims 5 and 1 is that Claim 1 recites a method, whereas Claim 5 recites a system. 
Dependent claims 2-4 and 6-8 include other limitations for example claims 2, 3, 6, and 7 recite further details as to how mapping and storing is performed, including generating phrases for elements when they do not exist based on the knowledge dataset, e.g., by using a previous and next sentence used in the knowledge database, claims 4 and 8 recite further details as to how the final model is generated, e.g., by sorting the phrases according to a conversion target model and generating the final model using the sorted phrases; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 5.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 8 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
5. A system of converting a clinical practice guideline into a computer-interpretable model comprising: 
a pre-processing unit configured to analyze clinical practice guideline and extract a plurality of sentences by analyzing (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a document reading unit configured to assign at least one tag of a recommendation tag and a non-recommendation tag to each of the plurality of sentences, filter out a sentence to which the non-recommendation tag is assigned among the plurality of sentences, and extract a sentence to which the recommendation tag is assigned (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a mapping unit configured to identify whether a phrase of a first element and a phrase of a second element exist in the sentence to which the recommendation tag is assigned based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a conversion unit configured to generate a final model by converting the phrase of the first element and the phrase of the second element into a format corresponding to a specific model (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing a guideline by extracting a plurality of sentences, assigning a recommendation or non-recommendation tag to each of the sentences, filtering out the non-recommendation tagged sentences, extracting a sentence with a recommendation tag, identifying if a phrase of a first element and a phrase of a second element in the recommended tagged sentence exists based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element, and generate a final model by converting the phrases into a format corresponding to a specific model by utilizing a general purpose computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer and nothing beyond that.
Accordingly, representative claim 5 and analogous independent claim 1 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-4 and 6-8 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2, 3, 6, and 7 recite further details as to how mapping and storing is performed, including generating phrases for elements when they do not exist based on the knowledge dataset, e.g., by using a previous and next sentence used in the knowledge database (merely further limiting the abstract idea). 
Claim 4 and 8 recite further details as to how the final model is generated, e.g., by sorting the phrases according to a conversion target model and generating the final model using the sorted phrases (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-8 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing a guideline by extracting a plurality of sentences, assigning a recommendation or non-recommendation tag to each of the sentences, filtering out the non-recommendation tagged sentences, extracting a sentence with a recommendation tag, identifying if a phrase of a first element and a phrase of a second element in the recommended tagged sentence exists based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element, and generate a final model by converting the phrases into a format corresponding to a specific model by utilizing a general purpose computer.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-8 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain et al., "Recommendation Statements Identification in Clinical Practice Guidelines Using Heuristic Patterns," pp. 152-156, 2018, doi: 10.1109/SNPD.2018.8441036 (hereinafter Hussain).
Regarding claim 5, Hussain discloses a system of converting a clinical practice guideline into a computer-interpretable model (Abstract) comprising: 
a pre-processing unit configured to analyze clinical practice guideline and extract a plurality of sentences by analyzing (Fig. 2 & p. 154 – A. Preprocessing discloses utilizing a computer to perform a pre-processing step of analyzing the original data input by extracting a plurality of sentences); 
a document reading unit configured to assign at least one tag of a recommendation tag and a non-recommendation tag to each of the plurality of sentences, filter out a sentence to which the non-recommendation tag is assigned among the plurality of sentences, and extract a sentence to which the recommendation tag is assigned (Fig. 2 & p. 154 – B. Recommendation Identification disclose utilizing a computer to classify the pre-processed sentences by assigning a recommendation (R) and/or a non-recommendation (NR) tag to the sentences and discard, i.e., filter out, all NR tagged sentences which results in extracting R tagged sentences from the plurality of sentences.); 
a mapping unit configured to identify whether a phrase of a first element and a phrase of a second element exist in the sentence to which the recommendation tag is assigned based on a knowledge database, and map and store the phrase of the first element and the phrase of the second element (Fig. 2 & p. 154 – III. Proposed Methodology & B. Recommendation Identification disclose utilizing a computer to assign a R tag to a sentence including identifying key features in the sentences including conditions and actions, i.e., a phrase of a first element and a phase of a second element by mapping them with patterns stored in heuristic pattern base, i.e., a knowledge database, and then storing them in a machine interpretable format. Examiner notes this interpretation is in line with Applicant’s originally published Specification. See Spec [0019]-[0020]); and 
a conversion unit configured to generate a final model by converting the phrase of the first element and the phrase of the second element into a format corresponding to a specific model (Fig. 2 & p. 154 – III. Proposed Methodology disclose using a computer to generate a model based on the identified key features, i.e., the first/second element phrases, into a computer interpretable model consisting of if-then rules, i.e., a format corresponding to a specific model).

Claim 1 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of US 2021/0327596 to Tahmasebi Maraghoosh et al (hereinafter Tahmasebi).
Regarding claim 6, depending on claim 5, Hussain further discloses wherein the mapping unit maps and stores the phrase of the first element and the phrase of the second element when the phrase of the first element and the phrase of the second element exist in the sentence to which the recommendation tag is assigned based on the knowledge database (As discussed above in claim 5, Fig. 2 & p. 154 – III. Proposed Methodology & B. Recommendation Identification disclose utilizing a computer to assign a R tag to a sentence including identifying key features in the sentences including conditions and actions, i.e., a phrase of a first element and a phase of a second element by mapping them with patterns stored in heuristic pattern base, i.e., a knowledge database, and then storing them in a machine interpretable format. Further, p. 155 – IV. Results and Discussion discloses explicitly that statements tagged R may be of three categories: statements with conditions and actions, condition statement, and action statements. The combination of these two sections is interpreted as mapping and storing the phrases of the first/second elements when they both exist.), and, 
when one of the phrase of the first element and the phrase of the second element does not exist in the sentence to which the recommendation tag is assigned (p. 155 – IV. Results and Discussion discloses explicitly that statements tagged R may be of three categories: statements with conditions and actions, condition statement, and action statements. The second two categories are interpreted as satisfying this limitation), and maps and stores the phrase and the other of the phrase of the first element and the phrase of the second element (As discussed above in claim 5, Fig. 2 & p. 154 – III. Proposed Methodology & B. Recommendation Identification disclose mapping and storing phrases of the first and second elements).
Hussain does not disclose generate a phrase for the one element, which does not exist, based on the knowledge database.
Tahmasebi teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to generate a phrase for the one element, which does not exist, based on the knowledge database ([0063] teaches generating a phrase using machine learning techniques; [0064] teaches associating a first phrase with a second phrase by executing association instructions with a processor; [0065]-[0066] & [0084] teach linking a first phrase to a second phrase and extracting the second phrase with a processor, interpreted as generating a second phrase based on sentences proximally located to the first phrase, i.e., does not exist in the first phrase; [0071]&[0083] teach doing this based on ARC guidelines which are stored in a database, i.e., a knowledge database). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the system of generating a model based on recommended tagged sentences disclosed by Hussain to incorporate the generate a phrase for the one element, which does not exist, based on the knowledge database as taught by Tahmasebi in order to increase accuracy of information given to patients, e.g., see Tahmasebi [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 2 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 7, depending on claim 6, Hussain discloses mapping and storing the phrase of the first element and the phrase of the second element (As discussed above in claim 5, Fig. 2 & p. 154 – III. Proposed Methodology & B. Recommendation Identification disclose utilizing a computer to assign a R tag to a sentence including identifying key features in the sentences including conditions and actions, i.e., a phrase of a first element and a phase of a second element by mapping them with patterns stored in heuristic pattern base, i.e., a knowledge database, and then storing them in a machine interpretable format); and further that a sentence to which the recommendation tag is assigned may be a sentence where the phrase of the first element exists and the phrase of the second element does not exist in the sentence or a sentences where the phrase of the first element does not exist and the phrase of the second element exists in the sentence (p. 155 – IV. Results and Discussion discloses explicitly that statements tagged R may be of three categories: statements with conditions and actions, condition statement, and action statements. The second two categories are interpreted as satisfying this limitation).
Hussain does not disclose:
Tahmasebi teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the mapping unit to generate the phrase of the second element using a previous sentence and a next sentence of a sentence used in the knowledge database when the phrase of the first element is identified and maps … the generated phrase of the second element ([0063] teaches generating a phrase using machine learning techniques; [0064] teaches associating a first phrase with a second phrase by executing association instructions with a processor; [0065]-[0066] & [0084] teach linking a first phrase to a second phrase and extracting the second phrase with a processor, interpreted as generating/mapping a second phrase based on sentences proximally located, i.e., the previous and next sentence, to the first phrase, i.e., does not exist in the first phrase; [0071]&[0083] teach doing this based on ARC guidelines which are stored in a database, i.e., a knowledge database), and 
generates the phrase of the first element using a previous sentence and a next sentence of a sentence used in the knowledge database when the phrase of the second element is identified and maps the generated phrase of the first element … ([0063] teaches generating a phrase using machine learning techniques; [0064] teaches associating a second phrase with a first phrase by executing association instructions with a processor; [0065]-[0066] & [0084] teach linking a second phrase to a first phrase and extracting the first phrase with a processor, interpreted as generating/mapping a first phrase based on sentences proximally located, i.e., the previous and next sentence, to the second phrase, i.e., does not exist in the second phrase; [0071]&[0083] teach doing this based on ARC guidelines which are stored in a database, i.e., a knowledge database).
It would have been obvious to modify the system of Hussain in view of the teachings of Tahmasebi for at least the same reasons discussed above in claim 6.

Claim 3 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of US 2018/0087102 to Nagpal et al (hereinafter Nagpal).
Regarding claim 8, depending on claim 5, Hussain further discloses that the conversion unit generates a final model by using the phrase of the first element and the phrase of the second element as discussed above in claim 5. See Hussain p. 154. 
Hussain does not disclose wherein the conversion unit sorts the phrase of the first element and the phrase of the second element according to a conversion target model and generates a final model by using the phrase of the first element and the phrase of the second element which are sorted.
Nagpal teaches that it was old and well known in the art of medical modeling/prediction/ simulation, before the effective filing date of the claimed invention, to utilize a processor to sort a first and second elements according to a conversion target model and generate a final modal by using the first and second parameters which are sorted ([0223]-[0224] teach using a sorting algorithm, e.g., a Ripple Down Rules algorithm, to sort and identify first and second parameters. A Ripple down Rules algorithm is interpreted as being a conversion target model because Applicant calls it out as a specific example of a conversion target model in their originally filed specification [0062]-[0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art of medical modeling/prediction/ simulation before the effective filing date of the claimed invention to modify the model generation system disclosed by Hussain including generating a final model using a phrase of the first element and the phrase of the second element to incorporate utilize a processor to sort a first and second elements according to a conversion target model and generate a final modal by using the first and second parameters which are sorted as taught by Nagpal in order to identify elements, e.g., see Nagpal [0223]-[0224], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 4 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686